USDC IN/ND case 2:14-cr-00080-JTM-JEM document 79 filed 07/17/20 page 1 of 10


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

UNITED STATES OF AMERICA                    )
                                            )
              v.                            )       No. 2:14 CR 80
                                            )
ELBERT JOHNSON                              )

                                   OPINION and ORDER

       This matter is before the court on defendant Elbert Johnson’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c) and Section 603 of the First Step

Act. (DE # 73.) For the reasons that follow, the motion is granted.

I.     BACKGROUND

       In January 2018, following his guilty plea, this court sentenced Johnson to a total

term of imprisonment of 61 months, to be followed by a two-year term of supervised

release, for conspiracy to commit identity theft, making fraudulent claims, aggravated

identity theft, and filing a false tax return, in violation of 18 U.S.C. §§ 1028(f), 287,

1028A, and 26 U.S.C. § 7206(1). (DE # 61.) The court also imposed an order of

restitution in the amount of $551,647 and payment of a $700 special assessment. (Id.)

       Johnson is presently 43 years old and is incarcerated at FCI Seagoville, in

Seagoville, Texas. Johnson has a projected release date from prison of June 28, 2021. See

https://www.bop.gov/inmateloc/ (last accessed July 16, 2020).

       On May 20, 2020, Johnson, through retained counsel, moved for release from

prison pursuant to § 3582(c)(1)(A)(i). (DE # 73.) Johnson argues that his medical

conditions – chronic kidney disease, high cholesterol, high blood pressure, and gout –
USDC IN/ND case 2:14-cr-00080-JTM-JEM document 79 filed 07/17/20 page 2 of 10


place him at higher risk of serious illness were he to contract COVID-19, and this risk

constitutes an extraordinary and compelling reason justifying his release from prison.

II.     ANALYSIS

        Generally, a court is statutorily prohibited from modifying a term of

imprisonment once imposed. See 18 U.S.C. § 3582(c). A handful of statutory exceptions

exist, however, one of which allows a court to grant a convicted defendant

compassionate release if the defendant meets certain requirements. See 18 U.S.C. §

3582(c)(1)(A). The court may grant a moving defendant’s motion for compassionate

release if: (1) the defendant has complied with the statute’s administrative exhaustion

requirement; (2) “extraordinary and compelling” reasons warrant a reduction in the

defendant’s term of imprisonment; (3) the court has considered the factors set forth in

18 U.S.C. § 3553(a), as applicable; and (4) the reduction is consistent with the applicable

policy statements issued by the Sentencing Commission. Id.

        1.        Exhaustion

        Section 3582(c)(1)(A) requires a defendant to exhaust all remedies with the

Bureau of Prisons (BOP) before moving for compassionate release. Specifically, a

defendant may file a request for compassionate release with a district court “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

earlier[.]” Id.



                                             2
USDC IN/ND case 2:14-cr-00080-JTM-JEM document 79 filed 07/17/20 page 3 of 10


      The Government and Johnson agree that Johnson has satisfied this exhaustion

requirement. On April 17, 2020, Johnson sent a request for compassionate release to the

warden of his prison. (DE # 77-14.) It does not appear that the BOP ever responded to

his request. More than 30 days later, on May 20, 2020, Johnson filed the present motion

for compassionate release with this court. (DE # 73.) Thus, the court finds that Johnson

has satisfied the exhaustion requirement of § 3582(c)(1)(A).

      2.     Extraordinary and Compelling Reasons

      The court is only authorized to grant Johnson’s request if there exists

“extraordinary and compelling reasons” justifying his early release. Congress did not

define “extraordinary and compelling reasons” in § 3582(c)(1)(A), instead delegating

this task to the Sentencing Commission. 28 U.S.C. § 994(t). The Sentencing Commission

defines this phrase in the commentary to § 1B1.13 of the United States Sentencing

Guidelines. There, the Sentencing Commission states that an extraordinary and

compelling reason warranting a reduction in a term of imprisonment may exist where,

as is relevant here: a defendant suffers from a serious physical or medical condition

that “substantially diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility and from which he or she is not expected to

recover;” or there exists some other extraordinary and compelling reason justifying a

reduction in the defendant’s term of imprisonment.1 U.S.S.G. § 1B1.13 cmt. n.1.



      1
        The court notes that § 1B1.13 has not been amended to reflect the First Step
Act’s change to § 3582(c)(1)(A), which now permits a defendant to bring a motion for
compassionate release.

                                            3
USDC IN/ND case 2:14-cr-00080-JTM-JEM document 79 filed 07/17/20 page 4 of 10


       The spread of COVID-19 has created unprecedented challenges for the country

and poses a serious issue for prisons. Due to the infectious nature of the virus, the

Centers for Disease Control and Prevention (CDC) and state governments have advised

individuals to practice good hygiene and social distancing and isolation; yet, social

distancing can be difficult for individuals living or working in a prison.

       The prison where Johnson is currently incarcerated, FCI Seagoville, is currently

experiencing the largest COVID-19 outbreak in any BOP facility in the country – and it

claims this grim distinction by a wide margin. Seagoville currently has 1039 confirmed

inmate cases of COVID-19. https://www.bop.gov/coronavirus/ (last accessed July 17,

2020). The facilities with the next-largest outbreaks are FCI Beaumont Low and FCI

Butner Low, with 456 and 384 confirmed inmate cases, respectively. Seagoville has a

total inmate population of 1,798, https://www.bop.gov/locations/institutions/sea/

(last accessed July 17, 2020); thus, more than half of the inmate population currently has

COVID-19.

       In June, when the Government responded in opposition to Johnson’s motion,

Seagoville had no confirmed cases of COVID-19 among its inmate population - today it

has more than 1,000. Despite what this court assumes are its best efforts, these numbers

demonstrate that the BOP has been unable to prevent the rampant spread of the virus at

this facility. See United States v. Arceo, No. 5:09-CR-00616-EJD-1, 2020 WL 4001339, at *2

(N.D. Cal. July 15, 2020) (“The quadrupling of the COVID-19 numbers at Seagoville

[over a two-week period] plainly reflect that BOP is not undertaking effective,

additional emergency measures to slow the spread of the virus at the facility.”).

                                             4
USDC IN/ND case 2:14-cr-00080-JTM-JEM document 79 filed 07/17/20 page 5 of 10


       In addition to considering the critical situation at FCI Seagoville, the court must

also consider Johnson’s specific medical risk profile. It appears that Johnson’s medical

conditions place him at an increased risk of harm, were he to contract COVID-19.

According to the CDC, “[p]rior stroke, diabetes, chronic lung disease, and chronic

kidney disease have all been associated with increased illness severity and adverse

outcomes.” https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-

management-patients.html (last accessed July 16, 2020). Moreover, “[p]eople with

hypertension may be at an increased risk for severe illness from COVID-19 and should

continue to take their medications as prescribed.” Id.

       Notably, Johnson has refused to take his hypertension medication for at least the

last year, on the basis that the medication makes him dizzy. (DE # 77-1.) He has been

reminded of the importance of taking his medication, and was educated on the ways in

which his blood pressure effects his chronic kidney disease. (Id.) As of September 2019,

Johnson’s BOP medical records indicated that his blood pressure is “poorly controlled.”

(DE # 77-8.)

       Johnson has stage 3 (moderate) chronic kidney disease. (DE # 77-5.) His medical

records reflect that he was a patient in April 2019 for acute renal failure. (DE # 77-4.)

       Johnson also has a history of diabetes, high cholesterol, and gout. (DE ## 77-1,

77-5, 77-11.) However, he is not currently on any medication for diabetes or cholesterol,

and his medical records note that, as of January 2020, these conditions are in remission.

(DE # 77-2 at 1.)

       Johnson’s medical risk factors, combined with the widespread presence of

                                              5
USDC IN/ND case 2:14-cr-00080-JTM-JEM document 79 filed 07/17/20 page 6 of 10


COVID-19 at Seagoville, create a circumstance that is extraordinary and compelling.

        3.    Section 3553(a) Factors

        The court must next consider whether there is still an extraordinary and

compelling reason justifying Johnson’ early release, after consideration of the

applicable sentencing factors in § 3553(a). These factors include: the nature and

circumstances of the offense and the characteristics of the defendant; the need for the

sentence imposed to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, and deter future criminal conduct; and to

protect the public from further crimes by the defendant. 18 U.S.C. § 3553(a).

        In this case, Johnson’s offenses were serious. Throughout 2009, Johnson and his

co-conspirators obtained the personal identifying information of numerous individuals

– the majority of whom were incarcerated women – and filed fraudulent federal and

state tax returns on their behalf, without their knowledge or permission. (DE # 51 at 5.)

These false tax returns resulted in income tax refunds. (Id.) Johnson and his co-

conspirators created online bank accounts in the names of their victims and directed

that the refunds be transferred from these bank accounts onto debit cards. (Id. at 6.)

Once the funds were received, Johnson and his co-conspirators utilized the funds for

their own personal benefit. (Id.) During the scheme, Johnson and his co-conspirators

received in excess of $500,000. (Id. at 6.) In addition to these crimes, Johnson also filed a

false tax return on his own behalf, defrauding the government of more than $86,000.

(Id.)



                                              6
USDC IN/ND case 2:14-cr-00080-JTM-JEM document 79 filed 07/17/20 page 7 of 10


       In the PSR, the Probation Office calculated Johnson’s total offense level as 25,

and his criminal history category as II. (Id. at 8, 15.) Johnson’s Guidelines range was 63-

78 months. (Id. at 15.) Johnson’s prior criminal history included unlawful use of a

weapon, driving without a license, driving with a suspended license, and using a

communication facility to facilitate the distribution of cocaine. (Id. at 9-10.) These crimes

all took place more than ten years before the offenses of conviction in the present case.2

       After carefully weighing the relevant § 3553(a) factors, the court remains

convinced that early release is appropriate in this case. The nature of Johnson’s crimes

were serious, but non-violent. The decade during which Johnson refrained from

committing additional crimes demonstrates that he is capable of reform. Moreover, the

court finds that the releasing Johnson 11 months early, to home confinement, would not

detract from the need for the sentence imposed to reflect the seriousness of his offenses.

Johnson has served 28 months of his sentence in prison. Johnson will be released under

stringent terms of supervision for the next three years, and will serve 11 months of that

period in home confinement. He remains obliged to pay more than $550,000 in

restitution for his crimes. The court finds that these aspects of Johnson’s sentence

provide just punishment for his offenses, and are calculated to deter any future

criminal conduct. Releasing Johnson 11 months early, after he has served a substantial

portion of his sentence, does not diminish the severity of his sentence.




       2
        There were no objections to any of these findings in the presentence report
(PSR). (See DE # 52.)

                                              7
USDC IN/ND case 2:14-cr-00080-JTM-JEM document 79 filed 07/17/20 page 8 of 10


       4.     Sentencing Commission Policy Statements

       Finally, the court must consider whether early termination of Johnson’s term of

imprisonment is consistent with the Sentencing Commission’s policy statements. The

court again turns to § 1B1.13 of the Sentencing Guidelines. See 28 U.S.C. § 994(t).

       In addition to considering whether an extraordinary and compelling reason

warrants a reduction, and considering all applicable § 3553(a) factors, the Sentencing

Commission’s policy statement requires that courts determine that “the defendant is

not a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13. Pursuant to § 3142(g), the court considers factors

such as: the nature and circumstances of the offense charged; the history and

characteristics of the defendant; and the nature and seriousness of the danger to any

person or the community that would be posed by the defendant’s release.

       The Government has not argued that Johnson would pose a danger to the

community. There is no indication in the record or in the Government’s response that

Johnson has received any incident reports or has had any behavioral problems during

the 28 months he has been incarcerated with the BOP. Moreover, Johnson was released

on his own recognizance for three and a half years while his criminal case was pending,

before he surrendered to the BOP to serve his sentence, with no violations or reported

incidents. (See DE ## 11, 60, 51.) Finally, Johnson will be monitored during the duration

of his home confinement and supervised release. Considering these facts, along with

the factors set forth in § 3142(g), the court finds that Johnson’s release from prison 11

months early would not present a danger to the public.

                                             8
USDC IN/ND case 2:14-cr-00080-JTM-JEM document 79 filed 07/17/20 page 9 of 10


       5.     Summary

       Compassionate release is an extraordinary event. United States v. Pena, No.

2:15-CR-72-PPS, 2020 WL 3264113, at *1 (N.D. Ind. June 17, 2020). Ordinarily, when this

court imposes a sentence, its intention is that the sentence will be served. However, this

is not an ordinary case. The court has carefully weighed the relevant considerations

and finds that the critical situation at FCI Seagoville, in combination with Johnson’s

particular medical conditions, creates an extraordinary and compelling reason

justifying his early release from prison. See Arceo, 2020 WL 4001339, at *2 (granting

defendant’s motion for compassionate release based on the “alarming” outbreak of

COVID-19 at Seagoville). The court finds that Johnson does not pose a danger to any

other person or the community under the conditions of release, the § 3553(a) factors

support a reduction in his term of imprisonment, and his early release is consistent

with the Sentencing Commission’s policy statements. Accordingly, Johnson’s motion

under § 3582(c) and Section 603 of the First Step Act will be granted.

III.   CONCLUSION

       For the foregoing reasons, defendant Elbert Johnson’s motion for compassionate

release (DE # 73) is GRANTED. The Bureau of Prisons is directed to release Johnson as

soon as possible, following a determination by the U.S. Probation Office of an

acceptable living situation, and the arrangement of Johnson’s transportation to that

place. His sentence of imprisonment is modified to time-served. However, the

remaining portion of the original term of imprisonment (until June 28, 2021), shall be

served as an additional term of supervised release, subject to the same terms imposed

                                            9
USDC IN/ND case 2:14-cr-00080-JTM-JEM document 79 filed 07/17/20 page 10 of 10


in this court’s original judgment, and with the special condition that Johnson shall be

subject to home confinement during this period. Johnson shall then complete the

two-year term of supervised release imposed in the original sentence. The remaining

terms of Johnson’s sentence remain unchanged. Upon his release from prison, Johnson

shall comply with any period of self-quarantine directed by medical staff and/or

required by the state or locality where he is living. The Government shall serve a copy

of this order on the Warden at Seagoville Prison, and shall file a status update with the

court upon Johnson’s release from prison, or by July 22, 2020, whichever is earlier.



                                         SO ORDERED.

      Date: July 17, 2020
                                         s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT




                                            10
